470 P.2d 159 (1970)
In the matter of the Relocation, Widening and Establishment of N.E. Columbia Blvd., No. 527, from N.E. 92D Avenue to N.E. 52D Avenue, to Be Known As N.E. Columbia Blvd., No. 3955. D. Stanley BOGGS, Tr., Respondent,
v.
MULTNOMAH COUNTY, a Political Subdivision of the State of Oregon, Appellant.
Court of Appeals of Oregon, Department 2.
Submitted on Brief May 27, 1970.
Decided June 4, 1970.
George Van Hoomissen, Dist. Atty., and Charles S. Evans, Asst. Chief Civil Deputy, Portland, for appellant.
No appearance for respondent.
Before SCHWAB, C.J., and LANGTRY and FORT, JJ.
LANGTRY, Judge.
Multnomah County condemned land for road purposes under ORS ch. 368, and made an award to respondent landowner. The latter appealed to circuit court from the award, and a jury allowed a substantially larger award. Multnomah County appeals from the inclusion by the court in the judgment of $1,500 for attorney fees. The county contends that inasmuch as ch. 368 contains no provision for attorney fees, none may be allowed. The same contention was rejected in Hewitt v. Lane County, 253 Or. 669, 456 P.2d 967 (1969). It was held that ORS 20.085 should be read in conjunction with ORS ch. 368. ORS 20.085, which was enacted in 1965, provides:
"In a proceeding brought under section 18, Article I * * * of the Oregon Constitution by an owner of property * * * if the owner * * * prevails, he shall be entitled to costs and disbursements and reasonable attorney fees."
The Supreme Court held that the county's authority to take land derives from Art. I, § 18 of the Oregon Constitution. ORS ch. 368 simply sets out one procedure by which the authority is exercised. It is clear that the reason for the enactment of ORS 20.085 is to allow attorney fees and costs for a landowner who "must seek his remedy in court," whatever the procedure may be, if he prevails.
The county quotes extensively from legislative minutes pertaining to ORS 20.085 in an effort to persuade that the legislature had no intention of providing for attorney fees in cases under ORS ch. 368, and urges that Hewitt v. Lane County, supra, should be overruled.
That case was handed down less than a year ago and we are bound by it; in any event, the county's argument is without merit. ORS 20.085 is unambiguous. The court proceeding in the case at bar was "brought by an owner of property" and he prevailed.
"In the construction of statutes the governing rule to be followed and the one which is law and binding upon the court is to ascertain and declare the legislative intent. ORS 174.010 and 174.020. Where the language used in a statute is plain, unambiguous, and understandable, the intent of the legislature must be ascertained from that language. Swift & Co. and Armour & Co. v. Peterson, 192 Or. 97, 108, 233 P.2d 216; 82 C.J.S. Statutes *160 § 322(1), p. 571; 82 C.J.S. Statutes § 322(2), p. 577.
"It is elementary that when the legislature, in enacting a law, makes use of plain unambiguous, and understandable language, it is presumed to have intended precisely what its words imply. There is no occasion to go beyond those words and their plain meaning to ascertain by application of rules of statutory construction the legislative purpose." Franklin v. State Ind. Acc. Com., 202 Or. 237, 241, 274 P.2d 279, 280 (1954).
Affirmed.